Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenton (US PAT 6,469,791) (Stenton).
	Regarding Claim 1, Stenton discloses a multi-aperture hologram for backwards testing of optical systems, comprising: 
a wavefront detection system (110 & 112); 
a reflector (120); 
a reflector adjusting mechanism bearing the reflector (Column 5, lines 7-18).  As is disclosed the retro-reflector is tilted into various positions thus the adjusting mechanism is implied; and 
an optical system under test (150) to be detected;
the objective lens being placed between the wavefront detection system and the reflector (See fig. 2), wherein the wavefront detection system emits a test wavefront (Column 4, lines 48-50), the test wavefront passes through the objective lens and then arrives upon the reflector (Columns 4 & 5, lines 56-57 & 1-6), a reflected wavefront reflected by the planar mirror passes through the objective lens and is then received and detected by the wavefront detection system (Column 5, lines 7-21); and 
the reflector adjusting mechanism adjusts so that the reflector is positioned at a focal point of the objective lens (A, B, & C), and an angle the planar mirror tilts at relative to an optical axis of the wavefront detection system is changed (Column 5, lines 7-18);
Stenton fails to explicitly disclose the reflector is a planar mirror and the system under test is an objective lens;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Stenton with a planar mirror, and an objective lens because the use of a planar mirror is functionally equivalent to the retro-reflector and would be chosen based upon availability of parts and an objective lens is an optical system and would be chosen to be tested based upon the needs of the user. 
Regarding Claim 2, Stenton discloses the aforementioned. Further, Stenton discloses wherein the wavefront detection system is a Fizeau interferometer measurement system, a wavefront sensor measurement system, or a Twyman-Green interferometer measurement system. The interferometer as illustrated with the in-line reference reflector (112) would be a Fizeau interferometer. 



Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 3 the prior art of record, taken alone or in combination, fails to disclose or render obvious Steps 6-8 of the claim, in combination with the rest of the limitations of the claim. 
	Claims 4 & 5 are allowable based upon their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 24, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886